Simmons, J.
1. The requests to charge which were refused by the court, so far as they were legal, were included substantially in the general charge of the court, and it was unnecessary for the court to repeat the same.
2. There was sufficient evidence to authorize the finding of the jury. There was, therefore, no error in overruling the motion for a new trial.
Judgment affirmed.
Plaintiff swore that he had no previous knowledge of the city’s being engaged in constructing the sewer at this point, though it was his habit to frequently pass along the opposite side of the street.
The jury found for the plaintiff $500. The defendant moved for new trial on the grounds that the verdict was contrary to law and evidence; and because of error in refusing to charge as requested • by defendant. The motion was overruled, and the defendant excepted.
Peabody, Brannon & Hatcher and T. Y. Crawford, for plaintiff in error. '
McNeill & Levy, contra.